Citation Nr: 1602397	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for bilateral visual impairment.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for prostate cancer, including as due to Agent Orange exposure, other toxin exposure and exposure to ionizing radiation.  

5.  Entitlement to service connection for asthma, including as secondary to eczema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976, from March 1977 to March 1979, from August 1979 to August 1982, and from August 1982 to August 1986.  

By a December 2008 RO administrative decision, the Veteran's period of service from August 1982 to May 1986 was found to be dishonorable for VA purposes, and hence the Veteran's claimed disabilities may not be service connected based on that service period.  38 C.F.R. § 3.12(c)(6) (2015).  This determination is not on appeal before the Board.    

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

The Veteran testified before the undersigned at a video conference hearing in August 2015.  A transcript of the hearing is of record.  

The Board notes that the Veteran also had claimed entitlement to service connection for chronic obstructive pulmonary disease (COPD) and emphysema.  Service connection for both of these respiratory conditions was denied by in an October 2015 rating decision.  The record does not reflect that the Veteran has filed a notice of disagreement with either denial so those matters are not before the Board at this time.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement to service connection for hypertension, prostate cancer, and asthma are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  At his August 2015 hearing, prior to promulgation of a decision in this appeal, the appellant stated that he desired to withdraw his appeal for service connection for an anxiety disorder. 

2.  At his August 2015 hearing, prior to promulgation of a decision in this appeal, the appellant stated that he desired to withdraw his appeal for service connection for bilateral visual impairment. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for an anxiety disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).

2.  The criteria for withdrawal of the appeal for service connection for bilateral visual impairment have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the appellant, in August 2015 testimony before the undersigned, expressed a desire to withdraw his appeal for service connection for an anxiety disorder and bilateral visual impairment.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for service connection for an anxiety disorder and bilateral visual impairment, and they must be dismissed.


ORDER

The appeal for entitlement to service connection for an anxiety disorder is dismissed.  

The appeal for entitlement to service connection for bilateral visual impairment is dismissed.  


REMAND

Hypertension

The Veteran contends, in effect, that he developed hypertension in service.  

Records from the Veteran's period of other-than-honorable service show some elevated blood pressure readings, including readings of 140/94 and 144/73 in March 1986, at a time when the Veteran reportedly was under psychological stress related to being separated from service.  Upon service examination in May 1986 a blood pressure reading was 108/80.  Service treatment and examination records prior to 1985 do not reflect persistent elevated blood pressure or any expressed findings of "high blood pressure" or hypertension.  

Upon treatment in January 1981, a blood pressure reading was 140/82, but this was in the context of a visit to the emergency room with a head laceration and a large piece of glass stuck in the Veteran's scalp, following an altercation.  The Veteran received wound care and hypertension was not assessed.  

In a submission received in March 2007, the Veteran stated that he had been treated for hypertension for the past nine years.  Post-service records confirm the presence of diagnosed hypertension during this interval.  

In a June 2007 submission, the Veteran asserted that he began to have high blood pressure in the early 1980s, and that this was documented in NAS Alameda dispensary records.  The Veteran added that he had received treatment at the Gwinnett Clinic, in Norcross, Georgia, since approximately 1998, and currently received treatment by private internists in Lawrenceville, Georgia.   

At his August 2015 hearing, the Veteran testified that he was first diagnosed with hypertension sometime between 1980 and 1982, asserting that the hypertension was related to the stress he was under in his assignment at the time.  He thus contended that the hypertension was identified prior to his last active service period.  However, he denied having any documentation to support his theory that stress had then caused his hypertension.  He did report that his treating physician from 1982 to 1986, Dr. M., had told him that he had hypertension.  

No treatment records documenting treatment for hypertension in the 1980s have been obtained.  While service treatment records have been obtained, they do not document treatment for high blood pressure.  Gwinnett clinic and other private treatment records were obtained and associated with the record.  These records also do not support the presence of hypertension within service or in years immediately following service.  

At his hearing the Veteran reported receiving care at the Atlanta/Decatur VA Medical Center beginning in 2006, and denied there being records other than from that facility that should be obtained.  

The isolated elevated blood pressure reading in service when the Veteran was in emergency care, the few elevated blood pressure readings during subsequent other-than-honorable service, and the Veteran's undocumented self-report of a history of medical findings of hypertension proximate to service are not, taken together, sufficient to support a grant of service connection for hypertension.  However, they indicate the possibility of either onset in service or a link between service and current hypertension.  Hence, a VA examination is warranted to address the issue.  Such an examination has yet to be afforded the Veteran, and requires remand.  

Prostate Cancer

The Veteran contends that he is entitled to service connection for prostate cancer based on exposure in service to Agent Orange, other toxins, and ionizing radiation.  

The Veteran has asserted exposure to Agent Orange in service while working on the flight deck of the USS Kitty Hawk when it was off the coast of Vietnam.  

At his August 2015 hearing he testified that he was diagnosed with prostate cancer in 2007, and that he was under ongoing treatment with daily medication for prostate cancer.  He also testified that he believed he was also exposed to toxins while he was stationed for 90 days at NAS Cubi Point in the Philippines.   He added that NAS Cubi Point was a staging area and he saw barrels containing materials from Vietnam. 

In a June 2009 submission, the Veteran contended, "NAS Cubic (sic) Point is highly contaminated with herbicide residuals even until today."  

Private treatment records from Dr. P. S. reflect a diagnosis of prostate cancer in 2007.  

A November 2007 reply from the National Personnel Records Center indicates that there was no evidence that the Veteran served on land in Vietnam.  The Veteran has not contended that he had any service on land in Vietnam.   

A May 2009 reply memorandum from the Joint Service Records Research Center (JSRRC) indicates that it had reviewed documents on Navy and Coast Guard ships including "ship histories, deck logs, and other sources of information" concerning use of tactical herbicide agents.  The JSRRC stated that it had found no evidence that Navy or Coast Guard ships transported tactical herbicides from the U.S. to Vietnam, or that ships operating off the coast of Vietnam "used, stored, tested, or transported tactical herbicides." The JSRRC also stated that it, "cannot document or verify that a service member stationed aboard ship was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or based on contact with equipment used in Vietnam."  

The Board held the record open for 60 days following the August 2015 hearing to allow the Veteran time to obtain a medical statement or opinion addressing a causal link between the Veteran's eczema and his asthma.  The Veteran was also afforded this time to provide additional evidence concerning any herbicide agent exposure while stationed at Cubi Point, in the Philippines.  No subsequent pertinent submissions have been received from the Veteran.  

However, in February 2009 the Veteran submitted some pages from a subsection of a larger report on toxic sites, obtained from Toxicspot.com, with the subsection titled, "Technical Review Report/ Environmental Baseline Survey/ Former United States Navy Installation/Subic Bay, Philippines/ June 30, 1998."  This subsection provides a technical review of other reports addressing toxic contamination at the Naval Installation at Subic Bay.  The Board finds this to be sufficient evidence to warrant an assessment of the Veteran's likelihood of exposure to toxins while stationed at Cubi Point, Philippines, and the likelihood that this in turn caused or substantially contributed to his development of prostate cancer.  Such an assessment has not been performed.  

Additionally, in an October 2007 submission, the Veteran reported that his oncologist had felt he was too young to have developed prostate cancer, and asked if he had worked around nuclear weapons.  In that statement, the Veteran informed that he was on the "nuke loading team" during his first two years in the Navy, attached to "Attack Squadron 195" from November 1974 to July 1976.  He added that his oncologist felt that this exposure may have contributed to his developing prostate cancer at a young age.  

In March 2009 the RO sent a request to the Naval Dosimetry Center, in Bethesda, Maryland, for a history service occupational exposure to ionizing radiation.  A reply from that facility indicates that the Veteran was not on the Naval Exposure Registry.  However, the Veteran's specific assertions in October 2007, that he was attached to Attack Squadron 195 and that he was then involved in the loading of nuclear weapons, were not utilized in that query.  It does not appear that the RO made efforts to verify the Veteran's attachment to that squadron or to verify that his duties as part of that squadron may have been as he alleged.  A careful review of service personnel records and service treatment records does not reveal any record of radiation exposure.  However, the Veteran's service personnel records are of limited legibility, and do not confirm or rule out that attachment or those duties.  Additional efforts should thus be made through official channels to determine whether the Veteran was at risk for exposure to radiation in service, and then to obtain a dose estimate, and, if obtained, a review by the Under Secretary of Benefits.  See 38 C.F.R. § 3.311 (a), (b), (c).

Asthma

At his August 2015 hearing before the undersigned, the Veteran testified that he believed he was first diagnosed with asthma by a private doctor in 1998.  He reported currently using three inhalers daily as well as albuterol as needed for his asthma.  He denied having gone on sick call for asthma during service, but reported that he was claiming service connection for asthma as secondary to his eczema.  

Also at his hearing, the Veteran asserted that he had found medical research to the effect that the chance of developing asthma was very high for those with eczema.  He thus believed that his asthma should be service connected as secondary to his already service-connected eczema.  The undersigned kept the record open for 60 days following the hearing, and the Veteran's representative at the hearing stated that he would assist the Veteran in obtaining and submitting into the record a copy of the medical research report the Veteran referred to at the hearing regarding an association between eczema and asthma.  However, no such report was submitted following the hearing, and the Veteran has not submitted other evidence supporting a causal link between his eczema and his asthma.  

Service records do not include findings or diagnosis of asthma.  An October 1975 treatment record notes a complaint of a five-month history of chest pains and difficulty breathing.  However, the chest pains were noted to be stabbing in nature following exercise, and lasting a few seconds, and to be present variably throughout the chest.  Examination was negative for pathology except chest wall tenderness with compression of the sternoclavicular joint.  The examiner assessed costochondritis, and bronchitis by history only.  

In June 1976 the Veteran was treated for a constellation of symptoms, including constant cough, and was assessed with an upper respiratory infection.  Persistence of the condition is not further reflected in service treatment records.  

The Veteran was seen twice in August 1977 and treated for an upper respiratory infection, with productive cough and sinus congestion.  A persistent respiratory condition was not reported following these treatments.  A health screening in September 1977 was negative.  

The Veteran was seen three times in February 1978 for an assessed cold syndrome or viral syndrome, which included occasional productive cough.  Some maxillary sinus tenderness was noted. 

He was seen in March 1978 for a severe sore throat.  He was then noted to also have a productive cough which cleared congestion.  He smoked a pack of cigarettes every day-and-a-half, and his lung upper lobes had some congestion.  An upper respiratory infection was assessed.  

The Veteran was seen in April 1978 for stuffiness in the ears.  Examination findings included a slight wheezing in the right middle lung lobe which partially cleared with coughing.  Assessments included rule out allergic rhinitis, and rule out persistent upper respiratory infection versus recurrent upper respiratory infection.  

He was seen in December 1978 for sinus congestion, early morning chest congestion and other complaints.  Upper respiratory infection was assessed.  

Upon service examination in February 1979 no upper or lower respiratory abnormality was noted.    

Treatment records in January 1980 include findings of dyspnea and persistent cough with congestion in the context of multiple other viral symptoms.  This was assessed and treated as a viral syndrome, without indication of persistent respiratory issues.  

In August 1980 the Veteran was treated for complaints of a twisted ankle and chest pain.  He was noted to be on a varsity football team.  The clinician assessed soft tissue injury of the ankle and strain of intercostal (chest) muscle.  

The record as a whole contains no competent evidence supporting a causal link between service and the Veteran's asthma, or between his service-connected eczema and his asthma.  However, the frequency and duration of respiratory symptoms over the course of the Veteran's honorable active duty periods up to August 1982 presents a possibility that the Veteran had undiagnosed asthma at that time, long prior to the Veteran's self-report of private diagnosis of the disease in 1998.  

The Veteran has not yet been afforded a VA examination addressing the question of service etiology for claimed asthma.  Hence, a VA examination is warranted to address this question.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain all available, outstanding records pertaining to the Veteran's treatment for hypertension, prostate cancer, and asthma, including from the NAS Alameda dispensary from the early 1980s; from the Veteran's private physician in the early 1980s; from the Gwinnett Clinic, in Norcross Georgia, from approximately 1998; from the Veteran's more recent private treatment sources, including in Lawrenceville, Georgia; and from the Atlanta/Decatur VA Medical Centers beginning from approximately 2006.  

2. The RO or the AMC should seek verification from official sources as to whether Agent Orange or other toxins were present or stored at NAS Cubi Point in the Philippines while the Veteran was stationed there, and whether any Agent Orange or other toxins there were adequately contained to prevent contamination of service members stationed there during the interval in which the Veteran was at NAS Cubi Point.  

To assist with this inquiry, reference should be made to the subsection of a larger report on toxic sites, contained on the website  www.toxicspot.com, with the subsection titled, "Technical Review Report/ Environmental Baseline Survey/ Former United States Navy Installation/Subic Bay, Philippines/ June 30, 1998," some pages of which were submitted by the Veteran in February 2009.  

3.  The RO or the AMC should undertake additional appropriate development of the Veteran's claim for service connection for prostate cancer as a radiogenic disease, based on asserted exposure to radiation when handling nuclear weapons from November 1974 to July 1976 when attached to "Attack Squadron 195."  Queries should be directed through appropriate official channels, to ascertain whether the Veteran is on any lists of Navy service members performing duties assigned to any unit or squadron handling nuclear weapons, including "Attack Squadron 195."  If any such duties or radiogenic exposure of the Veteran in service is corroborated, the claim should be fully developed and considered under the provisions of 38 C.F.R. § 3.311.  

4.  If service connection for prostate cancer cannot be supported based on exposure to Agent Orange or based on ionizing radiation exposure but the evidence obtained supports the Veteran's exposure to toxins while stationed at NAS Cubi Point, then the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's prostate cancer.  All pertinent evidence of record must be made available to and reviewed by the physician.  The examiner must be advised that the Veteran had active, honorable service from July 1974 to July 1976, from March 1977 to March 1979, and from August 1979 to August 1982, and that his service from August 1982 to August 1986 may not be a basis VA compensation benefits.  

Following the examination of the Veteran and a review of his pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the prostate cancer developed as a result of exposures while the Veteran was stationed in service at NAS Cubi Point, in the Philippines.  In rendering the opinion, the examiner should also address any documentary evidence obtained concerning toxins present at NAS Cubi Point, to include the subsection of a larger report on toxic sites, contained on the website  www.toxicspot.com, with the subsection titled, "Technical Review Report/ Environmental Baseline Survey/ Former United States Navy Installation/Subic Bay, Philippines/ June 30, 1998." 

The examiner must provide a rationale for all opinions expressed.  For purposes of the opinions the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide the required opinion, he or she should explain why.

5.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner must be advised that the Veteran had active, honorable service from July 1974 to July 1976, from March 1977 to March 1979, and from August 1979 to August 1982, and that his service from August 1982 to August 1986 may not be a basis for VA compensation.  

Following the examination of the Veteran and a review of his pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the hypertension developed during the Veteran's active, honorable service, or was manifested within a year of the Veteran's separation from honorable service in August 1982, or is otherwise etiologically related to his honorable service.  

The examiner must provide a rationale for all opinions expressed.  For purposes of the opinions the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinions, he or she should explain why.

6.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's asthma.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any necessary tests or studies should be performed.  The examiner must be advised that the Veteran had active, honorable service from July 1974 to July 1976, from March 1977 to March 1979, and from August 1979 to August 1982, and that his service from August 1982 to August 1986 may not be a basis for VA compensation.  

Following the examination of the Veteran and a review of his pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the asthma developed during the Veteran's active, honorable service or is otherwise etiologically related to such service.  

The examiner must provide a rationale for all opinions expressed.  For purposes of the opinions the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, he or she should explain why.

7.  Undertake any other indicated development.  

8.  Then, readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


